     Case: 1:21-cr-00336 Document #: 80 Filed: 08/19/21 Page 1 of 1 PageID #:200

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                          Case No.: 1:21−cr−00336
                                                            Honorable Susan E. Cox
Oscar Balderama, et al.
                                          Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, August 19, 2021:


       MINUTE entry before the Honorable Susan E. Cox as to Oscar Balderama: Status
hearing held. Defendant is admonished for bond violations listed in the pretrial reports.
The Court warns the Defendant in Court not to violate any conditions of the bond.
Defendant's bond is modified to include mental health counseling as directed by Pretrial
Services. Mailed notice (np, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
